DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.
  
Response to Amendment
Acknowledgement is made of the amendment filed November 16, 2021.  Claims 1-3 and 5-23 remain pending in the application.  
Claims 1, 9, 13, 14 and 17 are currently amended.  
Claim 4 is canceled.
Claim 23 new.
Response to Arguments
	Rejections under 35 U.S.C. 102
Applicant’s arguments, see REMARKS filed November 16, 2021, with respect to claims 1-3, 6, and 8-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hui et al. (US 2016/0127919 A1) have been considered but are moot because the new ground of rejection (necessitated by the amendment “formed from nonzero contributions”) does not rely on any reference applied in the prior 
(1) Applicant’s arguments: “The presently claimed embodiments are believed to be patentably distinguishable over Hui at least because Hui neither discloses nor even suggests Applicant's claimed (from the point of view of a transmitter), 
Claim 1 (currently amended):  A method for a transmitter apparatus configured to transmit signals to a receiver apparatus using a beam selected from a plurality of available beams, wherein a set of the plurality of available beams is for beam selection measurements by the receiver apparatus, the method comprising:
determining a collection of linear combinations of beams of the set, wherein the cardinality of the collection is lower than a cardinality of the set; and
transmitting each of the linear combinations of beams for beam selection measurements by the receiver apparatus wherein each of the linear combinations is a uniaue linear combination formed from nonzero contributions of all of the beams of the set.

Examiner’s response:
According to paragraph [0048] of Hui, FIG. 1 illustrates a system 10 including a transmit node 12 that operates to provide a non-receiver specific and non-adaptive beam scanning procedure in order to select beam patterns, or beam directions, for transmissions from the transmit node 12 to receiver nodes such as, e.g., a receive node 14 according to embodiments of the present disclosure. 

    PNG
    media_image1.png
    565
    506
    media_image1.png
    Greyscale

It can be seen from FIG. 1 that Hui discloses 8 beams as “a set of the plurality of available beams” as recited in independent claim 1 and comparably in independent claims 13 and 14.
The term “cardinality” is defined as “the number of elements in a set or other grouping.” Therefore, the cardinality of the set of beams is 8.
FIGS. 3B-3G illustrate three beam scanning stages where the number of scanning beam patterns in each stage is two. 

    PNG
    media_image2.png
    587
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    445
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    586
    470
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    553
    442
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    563
    454
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    588
    476
    media_image7.png
    Greyscale


a collection of linear combinations of beams of the set [the 8 beams shown in FIG. 1 or FIG. 3A], wherein the cardinality of the collection [6 beam patterns] is lower than a cardinality of the set [8 beams in the set of the plurality of beams],” as recited in claim 1 and comparably in independent claims 13 and 14.
Paragraph [0082] of Hui discloses, “As illustrated, the transmit node 12 transmits a known (e.g., pilot) signal using the scanning beam patterns for each of the M beam scanning stages over non-overlapping radio resource slots (step 100)…As discussed above, the scanning beam patterns for the M beam scanning stages are defined such that each unique combination of scanning beam patterns consisting of one scanning beam pattern from each of the M beam scanning stages corresponds to a different one of the N transmit beam patterns of the transmit node 12.”
Furthermore, paragraph [0085] of Hui discloses, “More specifically, as discussed below, the receive node 14 observes the radio resource slots used for the transmission of the known signal by the transmit node 12 for at least some of the radio resource slots for each of the beam scanning stages to thereby determine corresponding values for a link quality metric such as, but not limited to, SNR. For each beam scanning stage, the preferred scanning beam pattern is the scanning beam pattern that corresponds to the radio resource slot having, e.g., the best link quality among all of the radio resource slots for that beam scanning stage or the value for the link quality metric for that beam scanning stage that is better than a predefined threshold.”
Therefore, Hui discloses, “transmitting each of the linear combinations of beams [transmit node 12 transmits a known pilot signal using the scanning beam patters for each of the M beam scanning stages] for beam selection measurements by the receiver apparatus [receive node 14 observes the radio resource slots used for the transmission of the known signal by the transmit node 12 for at least some of the radio resource slots for each of the beam scanning stages to thereby determine corresponding values for a link quality metric such as, but not limited to, SNR] wherein each of the the scanning beam patterns for the M beam scanning stages are defined such that each unique combination of scanning beam patterns and FIGS. 3B-3G illustrates all 8 beams are included in the linear combinations],” as recited in claim 1 and comparably in independent claims 13 and 14.
Applicant’s arguments with respect to “formed from nonzero contributions” have been considered but are moot because the new ground of rejection does not rely one any reference applied in the prior rejection for any teaching or matter specifically challenged in the argument regarding “formed from nonzero contributions.”

 (2) Applicant’s arguments: Nor does Hui disclose or even suggest Applicant's claimed (from the point of view of a receiver), 
Claim 9 (currently amended):  A method for a receiver apparatus configured to receive signals from a transmitter apparatus via a beam selected from a plurality of available beams, the method comprising: 
receiving a number of measurement signals for beam selection measurements from the transmitter apparatus, wherein the number of measurement signals correspond to a collection of linear combinations of beams of a set of the plurality of available beams, wherein the cardinality of the collection is lower than a cardinality of the set, wherein each of the linear combinations is a unique linear combination formed from nonzero contributions of all of the beams of the set; and 
performing beam selection measurements on the number of measurement signals for selection of the beam from the plurality of available beams.

Examiner’s response:
As shown above, Hui discloses, “receiving a number of measurement signals for beam selection measurements from the transmitter apparatus [More specifically, as discussed below, the receive node 14 observes the radio resource slots used for the transmission of the known signal by the transmit node 12 for at least some of the radio resource slots for each of the beam scanning stages to thereby determine corresponding values for a link quality metric such as, but not limited to, SNR.], wherein the number of measurement signals [transmit node 12 transmits a known pilot signal using the scanning beam patters for each of the M beam scanning stages] correspond to a collection of linear combinations [Hui, beam patterns shown in FIGS. 3B-3G] of beams of a set of the plurality of available beams [Hui, FIG. 1 and FIG. 3A show a set of the plurality of available beams], wherein the cardinality of the collection [6 beam patterns] is lower than a cardinality of the set [8 beams in the set of the plurality of beams], wherein each of the linear combinations is a unique linear combination the scanning beam patterns for the M beam scanning stages are defined such that each unique combination of scanning beam patterns and FIGS. 3B-3G illustrates all 8 beams are included in the linear combinations],” as recited in independent claim 9 and comparably in independent claim 17.
Applicant’s arguments with respect to “formed from nonzero contributions” have been considered but are moot because the new ground of rejection does not rely one any reference applied in the prior rejection for any teaching or matter specifically challenged in the argument regarding “formed from nonzero contributions.”

(3) Applicant’s arguments: The Office has not had an opportunity to consider the newly defined claimed aspect, but it is believed that the Office's argument presented with respect to the previously claimed aspect, "wherein each of the linear combinations is a unique linear combination of all of the beams of the set" (common in all of the claims), does not support the rejection. In particular, the Office argued (see Office's remarks regarding claim 4): 
Hui discloses the method of claim 1, wherein each of the linear combinations is a unique linear combination of all of the beams of the set (see Hui, fig.3B,3C). 
On pages 2-5 of the Office Action, provided further insight regarding its rationale for maintaining the previous rejection, including its view that giving the claim language the broadest reasonable interpretation consistent with the specification results in the claims reading on Hui's beam patterns as illustrated in Figures 3B and 3C.  
However, it is now respectfully asserted that none of the patterns shown in Hui's Figures 3A through 3G is a linear combination formed from nonzero contributions of all beams of a set of available beams. Instead, Hui shows that there are eight possible beams in the set of beams, but only four of them at a time make nonzero contributions to the beam pattern being transmitted; the remaining four are not transmitted and therefore make zero contributions to any linear combination of the beams.

Examiner’s response:
As shown above in FIGS. 3B-3G, Hui discloses “wherein each of the linear combinations [see Hui, FIGS. 3B-3G which illustrates 6 beam patterns which are interpreted as ‘linear combinations’] is a unique linear combination of all of the beams of the set [each of the 6 beam patterns shown in FIGS. 3B-3G is unique and comprises all 8 beams of the set].”
Applicant’s arguments with respect to “formed from nonzero contributions” have been considered but are moot because the new ground of rejection does not rely one any reference applied in the prior rejection for any teaching or matter specifically challenged in the argument regarding “formed from nonzero contributions.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 2016/0127919 A1 which is a reference cited in the Applicant’s IDS) in view of Gorokhov et al. (US 2007/0049218 A1).

Regarding claim 1:
As shown in FIGS. 1-17, Hui discloses a method for a transmitter apparatus (see Hui, FIG. 6, TX node 12) configured to transmit signals to a receiver apparatus (see Hui, FIG. 6, RX node 14) using a see Hui FIG. 10, step 600, and paragraph [0099] configured to transmit, in step “600”, known signals using scanning beam patterns to a receive node 14, wherein each scanning beam pattern comprises 4 transmit beam patterns selected from asset PT of 8 permissible transmit beam patterns according to FIG. 3A-3G and paragraphs [0072]-[0075]), wherein a set of the plurality of available beams is for beam selection measurements by the receiver apparatus (wherein the set PT of the 8 permissible transmit beam patterns is, in steps 602 and 604 for scanning beam pattern selection measurements and for scanning transmit beam pattern selection measurements based on link quality metric by the receive node 14 according to FIG. 10 and paragraphs [0085], [0099]), the method comprising: 
determining a collection of linear combinations of beams of the set (Hui, FIGS. 3B-3G, six beam patterns are interpreted as ‘linear combinations’ of beams of the set of 8 beams found in FIG. 3A; determining, for the first beam scanning stage, a collection comprising a first linear combination of transmit beam patterns (1,2,3,4) forming a first scanning beam pattern and a second linear combination of transmit beam patterns (5,6,7,8) forming a second scanning beam pattern of the set Pr of the 8 permissible transmit beam patterns according to fig.3B-3C+par.72-73), wherein the cardinality of the collection is lower than a cardinality of the set (wherein the cardinality of the collection is 6 and the cardinality of the set is 8); and 
transmitting each of the linear combinations of beams for beam selection measurements by the receiver apparatus (Hui, paragraph [0082]; “the transmit node 12 transmits a known (e.g., pilot) signal using the scanning beam patterns for each of the M beam scanning stages”; transmitting, in step "600", for the first beam scanning stage, the first linear combination of transmit beam patterns (1,2,3,4) forming the first scanning beam pattern and the second linear combination of transmit beam patterns (5,6,7,8) forming the second scanning beam pattern according to fig. 10+par.99 for, in step "602","604", scanning beam pattern selection measurements and scanning transmit beam pattern selection measurements based on link quality metric by the receive node "14" according to fig.1 0+par.85,99),
wherein each of the linear combinations is a unique linear combination (see Hui, fig.3B-3G).
Hui discloses all of the above, but Hui does not specifically disclose wherein each of the linear combinations is “formed from nonzero contributions of all of the beams of the set”
However, Gorokhov discloses linear combinations formed from nonzero contributions of all the beams of the set (Gorokhov, paragraph [0067]; “Another set of entries in the codebook can correspond to these linear combinations, e.g., a set of combinations that include any number of combinations (2, 3, 4, etc.).” and paragraph [0068]; “Each column of the matrices may be a linear combination of the beams. A means to differentiate the columns can be ascertaining the differences of the linear combination across the columns. For example, column 1 is a linear combination of beams 1, 2, and 3 and column 2 is a linear combination of beams 2, 5, and 6. A third set of entries can be a matrix, wherein each column can be a linear combination of beams.” [These two sections show that all the beams of a set can be included in the linear combination] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hui as taught by Gorokhov and wherein each of the linear combinations is a unique linear combination (Hui, fig. 3B,3C) formed from nonzero contributions of all the beams of the set (Gorokhov, paragraphs [0067] and [0068]), thus allowing improved SNR of a wireless link with multiple antennas  (Gorokhov, paragraphs [0007] and [0008]).

Regarding claim 2:
The combination of Hui and Gorokhov discloses the method of claim 1, further comprising: receiving a beam selection measurement report from the receiver apparatus; and selecting the beam from the plurality of available beams in accordance with the received beam selection measurement feedback of indications of the preferred scanning beam patterns and selection of the transmit beam pattern in fig.6,"204,206" and fig.10+par. 86,87,99).

Regarding claim 3:
The combination of Hui and Gorokhov discloses the method of claim 1, wherein at least one of the linear combinations is a linear combination of at least two of the beams of the set (see Hui, fig.3B,3C).

Regarding claim 6:
The combination of Hui and Gorokhov discloses the method of claim 1, wherein the set of the plurality of available beams consists of a minimum number of beams spanning the plurality of available beams (see Hui, fig 3a+par.73+claim 7).

Regarding claim 8:
The combination of Hui and Gorokhov discloses the method of claim 1, wherein transmitting comprises transmitting each of the linear combinations of beams in a respective transmission time resource, the respective time resources being different (see Hui, par.60,64).

Regarding claim 9:
As shown in FIGS. 1-17, Hui discloses a method for a receiver apparatus configured to receive signals from a transmitter apparatus via a beam selected from a plurality of available beams, the method comprising: 
receiving a number of measurement signals for beam selection measurements from the transmitter apparatus [Hui, paragraph [0082] transmit node 12 transmits a known pilot signal using the scanning beam patters for each of the M beam scanning stages], wherein the number of measurement signals correspond to a collection of linear combinations of beams of a set of the plurality of available beams (Hui, FIGS. 3B-3G, six beam patterns are interpreted as ‘linear combinations’ of beams of the set of 8 beams found in FIG. 3A; determining, for the first beam scanning stage, a collection comprising a first linear combination of transmit beam patterns (1,2,3,4) forming a first scanning beam pattern and a second linear combination of transmit beam patterns (5,6,7,8) forming a second scanning beam pattern of the set Pr of the 8 permissible transmit beam patterns according to fig.3B-3C+par.72-73), wherein the cardinality of the collection is lower than a cardinality of the set (wherein the cardinality of the collection is 6 and the cardinality of the set is 8), wherein each of the linear combinations is a unique linear combination (see Hui, fig.3B-3G); and 
performing beam selection measurements on the number of measurement signals for selection of the beam from the plurality of available beams (see paragraph [0099] and FIG. 10; “The receive node 14 transmits, to the transmit node 12, an indication of the selected scanning beam pattern for each of the beam scanning stages (step 606)”).

Hui discloses all of the above, but Hui does not specifically disclose wherein each of the linear combinations is “formed from nonzero contributions of all of the beams of the set”
However, Gorokhov discloses linear combinations formed from nonzero contributions of all the beams of the set (Gorokhov, paragraph [0067]; “Another set of entries in the codebook can correspond to these linear combinations, e.g., a set of combinations that include any number of combinations (2, 3, 4, etc.).” and paragraph [0068]; “Each column of the matrices may be a linear combination of the beams. A means to differentiate the columns can be ascertaining the differences of the linear combination across the columns. For example, column 1 is a linear combination of beams 1, 2, and 3 and column 2 is a linear combination of beams 2, 5, and 6. A third set of entries can be a matrix, wherein each column can be a linear combination of beams.” [These two sections show that all the beams of a set can be included in the linear combination] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hui as taught by Gorokhov and wherein each of the linear combinations is a unique linear combination (Hui, fig. 3B,3C) formed from nonzero contributions of all the beams of the set (Gorokhov, paragraphs [0067] and [0068]), thus allowing improved SNR of a wireless link with multiple antennas  (Gorokhov, paragraphs [0007] and [0008]).

Regarding claim 10:
The combination of Hui and Gorokhov discloses the method of claim 9, further comprising: transmitting a beam selection measurement report to the transmitter apparatus for selection of the beam from the plurality of available beams (see Hui, par.88,89).

Regarding claim 11:
The combination of Hui and Gorokhov discloses the method of claim 9, wherein performing beam selection measurements comprises determining a quality metric for each of the beams of the set based on the beam selection measurements (see Hui, FIG. 9, step 502, paragraph [0094]).

Regarding claim 12:
The combination of Hui and Gorokhov discloses the method of claim 9, wherein performing beam selection measurements comprises subjecting the number of received measurement signals to matched filtering based on the collection of linear combinations (see Hui, par.57,58,61).


Regarding claim 13:
As shown in FIGS. 1-17, Hui discloses a non- transitory computer readable storage medium, having thereon a computer program comprising program instructions (see Hui, paragraph 107, “In some embodiments, a computer program including instructions which, when executed by at least one processor (e.g., the processor(s) 28), cause the at least one processor to carry out the functionality of the transmit node 12 according to any one of the embodiments described herein is provided.”) the computer program being loadable into a data processing unit and configured to cause execution of a method when the computer program is run by the data processing unit, wherein the method is for a transmitter apparatus configured to transmit signals to a receiver apparatus using a beam selected from a plurality of available beams, wherein a set of the plurality of available beams is for beam selection measurements by the receiver apparatus, and wherein the method comprises: 
determining a collection of linear combinations of beams of the set (Hui, FIGS. 3B-3G, six beam patterns are interpreted as ‘linear combinations’ of beams of the set of 8 beams found in FIG. 3A; determining, for the first beam scanning stage, a collection comprising a first linear combination of transmit beam patterns (1,2,3,4) forming a first scanning beam pattern and a second linear combination of transmit beam patterns (5,6,7,8) forming a second scanning beam pattern of the set Pr of the 8 permissible transmit beam patterns according to fig.3B-3C+par.72-73), wherein the cardinality of the collection is lower than a cardinality of the set (wherein the cardinality of the collection is 6 and the cardinality of the set is 8); and 
transmitting each of the linear combinations of beams for beam selection measurements by the receiver apparatus (Hui, paragraph [0082]; “the transmit node 12 transmits a known (e.g., pilot) signal using the scanning beam patterns for each of the M beam scanning stages”; transmitting, in step "600", for the first beam scanning stage, the first linear combination of transmit beam patterns (1,2,3,4) forming the first scanning beam pattern and the second linear combination of transmit beam patterns (5,6,7,8) forming the second scanning beam pattern according to fig. 10+par.99 for, in step "602","604", scanning beam pattern selection measurements and scanning transmit beam pattern selection measurements based on link quality metric by the receive node "14" according to fig.1 0+par.85,99),
wherein each of the linear combinations is a unique linear combination (see Hui, fig.3B-3G).

Hui discloses all of the above, but Hui does not specifically disclose wherein each of the linear combinations is “formed from nonzero contributions of all of the beams of the set”
However, Gorokhov discloses linear combinations formed from nonzero contributions of all the beams of the set (Gorokhov, paragraph [0067]; “Another set of entries in the codebook can correspond to these linear combinations, e.g., a set of combinations that include any number of combinations (2, 3, 4, etc.).” and paragraph [0068]; “Each column of the matrices may be a linear combination of the beams. A means to differentiate the columns can be ascertaining the differences of the linear combination across the columns. For example, column 1 is a linear combination of beams 1, 2, and 3 and column 2 is a linear combination of beams 2, 5, and 6. A third set of entries can be a matrix, wherein each column can be a linear combination of beams.” [These two sections show that all the beams of a set can be included in the linear combination] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hui as taught by Gorokhov and wherein each of the linear combinations is a unique linear combination (Hui, fig. 3B,3C) formed from nonzero contributions of all the beams of the set (Gorokhov, paragraphs [0067] and [0068]), thus allowing improved SNR of a wireless link with multiple antennas  (Gorokhov, paragraphs [0007] and [0008]).


Regarding claim 14:
As shown in FIGS. 1-17, Hui discloses a transmitter apparatus (see FIG. 6, TX node 12) configured to transmit signals to a receiver apparatus (see FIG. 6, RX node 14) using a beam selected from a plurality of available beams, wherein a set of the plurality of available beams is for beam selection measurements by the receiver apparatus, the apparatus comprising controlling circuitry configured to cause: 
determination of a collection of linear combinations of beams of the set (Hui, FIGS. 3B-3G, six beam patterns are interpreted as ‘linear combinations’ of beams of the set of 8 beams found in FIG. 3A; determining, for the first beam scanning stage, a collection comprising a first linear combination of transmit beam patterns (1,2,3,4) forming a first scanning beam pattern and a second linear combination of transmit beam patterns (5,6,7,8) forming a second scanning beam pattern of the set Pr of the 8 permissible transmit beam patterns according to fig.3B-3C+par.72-73), wherein the cardinality of the collection is lower than a cardinality of the set (wherein the cardinality of the collection is 6 and the cardinality of the set is 8); and 
transmission of each of the linear combinations of beams for beam selection measurements by the receiver apparatus (Hui, paragraph [0082]; “the transmit node 12 transmits a known (e.g., pilot) signal using the scanning beam patterns for each of the M beam scanning stages”; transmitting, in step "600", for the first beam scanning stage, the first linear combination of transmit beam patterns (1,2,3,4) forming the first scanning beam pattern and the second linear combination of transmit beam patterns (5,6,7,8) forming the second scanning beam pattern according to fig. 10+par.99 for, in step "602","604", scanning beam pattern selection measurements and scanning transmit beam pattern selection measurements based on link quality metric by the receive node "14" according to fig.1 0+par.85,99
wherein each of the linear combinations is a unique linear combination (see Hui, fig.3B-3G).

Hui discloses all of the above, but Hui does not specifically disclose wherein each of the linear combinations is “formed from nonzero contributions of all of the beams of the set”
However, Gorokhov discloses linear combinations formed from nonzero contributions of all the beams of the set (Gorokhov, paragraph [0067]; “Another set of entries in the codebook can correspond to these linear combinations, e.g., a set of combinations that include any number of combinations (2, 3, 4, etc.).” and paragraph [0068]; “Each column of the matrices may be a linear combination of the beams. A means to differentiate the columns can be ascertaining the differences of the linear combination across the columns. For example, column 1 is a linear combination of beams 1, 2, and 3 and column 2 is a linear combination of beams 2, 5, and 6. A third set of entries can be a matrix, wherein each column can be a linear combination of beams.” [These two sections show that all the beams of a set can be included in the linear combination] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hui as taught by Gorokhov and wherein each of the linear combinations is a unique linear combination (Hui, fig. 3B,3C) formed from nonzero contributions of all the beams of the set (Gorokhov, paragraphs [0067] and [0068]), thus allowing improved SNR of a wireless link with multiple antennas  (Gorokhov, paragraphs [0007] and [0008]).

Regarding claim 15:
The combination of Hui and Gorokhov discloses the transmitter apparatus of claim 14, wherein the controlling circuitry is further configured to cause: 
reception of a beam selection measurement report from the receiver apparatus (see Hui, FIG. 9, step 512, paragraph [0097]
selection of the beam from the plurality of available beams in accordance with the received beam selection measurement report (see Hui, FIG. 9, step 514, paragraph [0098]).

Regarding claim 16:
The combination of Hui and Gorokhov discloses the transmitter apparatus of claim 14, wherein the controlling circuitry is configured to cause transmission of each of the linear combinations of beams in a respective transmission time resource, the respective time resources being different (See Hui, paragraph [0051]; “The receive node 14 observes the pilot signal quality at each time slot and reports back to the transmit node 12 the index of the radio resource (time or frequency) slot within the cycle that yields the best received pilot signal quality.”).

Regarding claim 17:
As shown in FIGS. 1-17, Hui discloses a receiver apparatus configured to receive signals from a transmitter apparatus via a beam selected from a plurality of available beams, the apparatus comprising controlling circuitry configured to cause: 
reception of a number of measurement signals for beam selection measurements from the transmitter apparatus[Hui, paragraph [0082] transmit node 12 transmits a known pilot signal using the scanning beam patters for each of the M beam scanning stages], wherein the number of measurement signals correspond to a collection of linear combinations of beams of a set of the plurality of available beams (see Hui, FIG. 9, steps 502 and 506 and paragraph [0095]; “In the same manner, the transmit node 12 transmits a known (e.g., pilot) signal using the scanning beam patterns for a second beam scanning stage over non-overlapping radio resource slots (step 504). The receive node 14 determines the preferred scanning beam pattern for the second beam scanning stage (step 506). This process continues until the transmit node 12 transmits a known (e.g., pilot) signal using the scanning beam patterns for the M-th beam scanning stage over non-overlapping radio resource slots (step 508), and the receive node 14 determines the preferred scanning beam pattern for the M-th beam scanning stage (step 510).”), wherein the cardinality of the collection is lower than a cardinality of the set (wherein the cardinality of the collection is 6 and the cardinality of the set is 8), wherein each of the linear combinations is a unique linear combination (see Hui, fig.3B-3G); and 
performance of beam selection measurements on the number of measurement signals for selection of the beam from the plurality of available beams (see Hui, paragraph [0097]; “In this embodiment, after the receive node 14 has selected the preferred scanning beam patterns for all M beam scanning stages, the receive node 14 transmits, to the transmit node 12, a report including an indication of the preferred scanning beam pattern for each of the beam scanning stages (step 512). As discussed above, the indication of the preferred scanning beam for the mth beam scanning stage may be represented as the index i.sub.m.sup.* of the radio resource slot corresponding to the preferred scanning beam pattern for the mth beam scanning stage.”).

Hui discloses all of the above, but Hui does not specifically disclose wherein each of the linear combinations is “formed from nonzero contributions of all of the beams of the set”
However, Gorokhov discloses linear combinations formed from nonzero contributions of all the beams of the set (Gorokhov, paragraph [0067]; “Another set of entries in the codebook can correspond to these linear combinations, e.g., a set of combinations that include any number of combinations (2, 3, 4, etc.).” and paragraph [0068]; “Each column of the matrices may be a linear combination of the beams. A means to differentiate the columns can be ascertaining the differences of the linear combination across the columns. For example, column 1 is a linear combination of beams 1, 2, and 3 and column 2 is a linear combination of beams 2, 5, and 6. A third set of entries can be a matrix, wherein each column can be a linear combination of beams.” [These two sections show that all the beams of a set can be included in the linear combination] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hui as taught by Gorokhov and wherein each of the linear combinations is a unique linear combination (Hui, fig. 3B,3C) formed from nonzero contributions of all the beams of the set (Gorokhov, paragraphs [0067] and [0068]), thus allowing improved SNR of a wireless link with multiple antennas  (Gorokhov, paragraphs [0007] and [0008]).

Regarding claim 18:
The combination of Hui and Gorokhov discloses the receiver apparatus of claim 17, wherein the controlling circuitry is further configured to cause: transmission of a beam selection measurement report to the transmitter apparatus for selection of the beam from the plurality of available beams (see Hui, FIG. 9, step 512).

	Regarding claim 19:
The combination of Hui and Gorokhov discloses the receiver apparatus of claim 17, wherein the controlling circuitry is configured to cause performance of beam selection measurements by causing determination of a quality metric for each of the beams of the set based on the beam selection measurements (see Hui, FIG. 9, step 502, paragraph [0094]).



Regarding claim 20:
see Hui, FIG. 9, step 502, paragraph [0094]).

Regarding claim 21:
The combination of Hui and Gorokhov discloses a network node comprising the transmitter apparatus of claim 14 (see Hui, FIG. 9, TX node 12).

Regarding claim 22:
The combination of Hui and Gorokhov discloses a wireless communication device comprising the transmitter apparatus of claim 14 (see Hui, FIG. 13).

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hui and Gorokhov as applied to claim 1 above, and further in view of Yun et al. (2006/0279460 A1).

Regarding claim 5:
The combination of Hui and Gorokhov discloses the method of claim 1, but does not specifically disclose including wherein the collection of linear combinations is defined by an approximately optimal Grassmannian coding matrix.
Yun discloses that the linear combinations are defined by an approximately optimal Grassmannian coding matrix (Yun, paragraph [0009]; “The beamformer (W) can be designed using "Grassmannian Line Packing".).
BF vectors of transmit beam patterns and linear combinations  in par.63,71,72, wherein the linear combination is implicitly a weighting (coding) matrix for forming a matrix of weighted BF vectors of transmit beam patterns) as taught by Yun (Yun, paragraph [0009]; “The beamformer (W) can be designed using "Grassmannian Line Packing") such that wherein the collection of linear combinations is defined by an approximately optimal Grassmannian coding matrix, thus allowing simpler selection (see Yun paragraph [0019]).

Regarding claim 23:
The combination of Hui, Gorokhov, and Yun discloses the method of claim 1 wherein one or more coefficients of at least one of the linear combinations is a complex-valued number (Yun, TABLE 1 which discloses a codebook with complex numbers).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hui and Gorokhov as applied to claim 1 above, and further in view of Rahman et al. (2016/0142117 A1).

Regarding claim 7:
The combination of Hui and Gorokhov discloses the method of claim 1, but the combinationof Hui and Gorokhov does not specifically disclose wherein the set of the plurality of available beams comprises discrete Fourier transform, DFT, beams, wherein a beam direction of any beam in the set corresponds to a harmonic frequency.
However, Rahman discloses wherein the set of the plurality of available beams comprises discrete Fourier transform, DFT, beams, wherein a beam direction of any beam in the set corresponds to see Rahman, paragraph [0091]; “With the antenna port indexing in FIG. 1C, aI can be further decomposed into … discrete Fourier transform (DFT) vectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hui and Gorokhov as taught by Rahman such that wherein the set of the plurality of available beams comprises discrete Fourier transform, DFT, beams, wherein a beam direction of any beam in the set corresponds to a harmonic frequency, thus allowing a framework that is high-performance and scalable with respect to the number and geometry of transmit antennas (see Rahman paragraph [0003]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                     /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633